Citation Nr: 1224806	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-21 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a dental disorder, including residuals of a traumatic injury to the gums, for compensation purposes and/or outpatient dental treatment.

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a right knee disorder, to include as secondary to the claimed left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to May 1982 and from January 1991 to April 1991, as well as during periods of active duty for training (ADT) and inactive duty for training (INADT). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the RO in Atlanta, Georgia. 

In November 2009, the Veteran testified at a Board hearing before the undersigned at the RO.  A transcript of the hearing is of record. 

In February 2010 and August 2011, the Board remanded these matters to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that additional evidence was associated with the file after issuance of May 2012 SSOC for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The following determination is based on review of the Veteran's claims file in addition to her Virtual VA "eFolder ."



FINDINGS OF FACT

1.  The Veteran does not have a compensable dental condition nor does she have a dental condition or disability as a result of combat wounds or other trauma during her active military service; and, she does not otherwise meet the requirements for service connection for the limited purpose of receiving VA outpatient dental treatment.

2.  The Veteran's diagnosed osteoarthritis of the left knee is as likely as not causally related an injury during active service.

3.  The Veteran's diagnosed osteoarthritis of the right knee is as likely as not causally related to her now service-connected left knee disorder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a dental disorder, including residuals of a traumatic injury to the gums, for VA compensation purposes or outpatient dental treatment, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. § 3.303, 3.381, 4.150, 17.161 (2011).

2.  A left knee disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  A right knee disorder is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As the Board's decision to grant entitlement to service connection for left and right knee disorders herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

Before addressing the merits of the issue of entitlement to service connection for a dental condition, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. The Veteran was notified via letters from the RO dated in May 2005 and February 2010 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  As will be explained in more detail below, the Board concludes after reviewing all evidence of record that the totality of the evidence is against the Veteran's claim of entitlement to service connection for a dental condition.  Any questions as to the appropriate disability rating or effective date to be assigned to this claim are rendered moot; and no further notice regarding the potential assignment of a disability rating or effective date pertaining to this claim is needed.  Thereafter, her claim was readjudicated in a May 2012 SSOC. 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran submitted multiple written statements discussing her contentions, VA and private treatment records, and duplicate service and post-service records.  Neither the Veteran nor her representative has identified any outstanding pertinent evidence related to her service connection claim.

He was also provided an opportunity to set forth her contentions during the hearing before the undersigned in November 2009.  In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2009 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Information was also solicited regarding nature and onset of the Veteran's claimed dental disorder, her current symptoms, and any causal link between the claimed disorder and service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's service connection claim, to include that evidence must show an indication of a causal connection between her claimed dental disorder and events during service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.

In a statement dated May 2012, the Veteran indicated that she was in receipt of Social Security Administration (SSA) disability benefits on account of her dental and knee disabilities.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  However, the Court has also determined that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the veteran's claims.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  VA is not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.

Here, a January 2012 decision from the SSA indicates that the Veteran was awarded benefits based on bilateral osteoarthrosis of the knee, lumbar spine degenerative disc disease, and obesity.  The decision is silent with respect to the Veteran's teeth and gums.  The cited evidence also makes no reference to complaints or treatment of a disorder of the teeth or gums.  The Board, therefore, concludes that the record does not establish a reasonable possibility that the Veteran's SSA records, if there are any, are relevant to this claim, and therefore, REMAND is not required for any such records.

A VA examination and clarification opinion with respect to the issue on appeal were obtained in April 2010 and September 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The April 2010 examination report was found to be deficient based on the speculative nature of the opinion and a new opinion was requested.  See Board Remand May 2011.  In that regard, coupled with the initial findings of the April 2010 examination, the September 2011 opinion was generated to cure that defect.  

The Board finds that the September 2011 VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include VA and private treatment records, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In so finding, the Board recognizes the fact that the September 2011 VA opinion again made the determination that an opinion could not be rendered without resorting to mere speculation.  However, unlike the October 2010 opinion, the September 2011 report provided rationale for its findings.  The examiner essentially explained that the inability to provide a more definitive opinion was that she had exhausted the limits of current medical knowledge in providing an answer to that particular question.

It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence. Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate. The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes. 

Here, the September 2011 VA physician opined that she could not say that the trauma that the Veteran reported performing CPR during active service caused her current gum disorder without resorting to mere speculation.  She cited to the Veteran's gum and teeth problems that existed prior to her period of ACDUTRA.  She noted other possible etiologies of the claimed disorder, to include years of use of poorly fitting dentures.  Coupled with the findings of the April 2010 report, wherein it was stated that it was impossible to relate her in-service trauma to her current mouth problems, the Board finds that a complete explanation has been provided.  The Board therefore finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011). 

Reference is made to the fact that the physician who authored the September 2011 addendum report is not the same physician (dentist) who conducted the April 2010 examination.  However, critically, the September 2011 examiner indicated that she had reviewed the complete record and consulted with the April 2010 dentist in formulating her opinion.  There was no prejudice to the Veteran.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  In obtaining the aforementioned September 2011 addendum opinion, the Board finds that there was substantial compliance with the August 2011 remand directives.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

"Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1(d) (2011). 

"Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b) (2011).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1 (2011). 

Active service includes any period of active duty for training (ADT) during which the individual was disabled or died from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INADT) during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

It further deserves mentioning that presumptions - such as of soundness, aggravation, and for service connection for certain conditions that are considered chronic (i.e., permanent), per se, do not apply to periods of ADT and INADT.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b) (2011).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

I.  Dental Disorder

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  Periodontal disease is any of a group of pathological conditions that affect the surrounding and supporting tissues of the teeth.  Id.  Gingivitis is a form of periodontal disease.  Dorland's Illustrated Medical Dictionary at 690, 691 (28th ed. 1994).

For loss of the teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2011).

The regulation pertinent to service connection of dental conditions for treatment purposes is 38 C.F.R. § 3.381, which provides as follows:

(a) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in §17.161 of this chapter.

(b) The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service-connected, regardless of treatment during service.

(e) The following will not be considered service-connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

(f) Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.

See 38 C.F.R. § 3.381 (2011).

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C., where dental care is medically necessary (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2011).

The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993). 

Parenthetically, it should be noted that for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56, 60-61 (2009). 

The Veteran claimed that she suffered a traumatic injury to her gums in 1987, during a period of reserve weekend duty.  Specifically, she asserts that the injury, splitting her gums from dentures, that occurred while she was performing CPR on a dummy.  She has stated that she was unable to seek treatment while on ADT.  

Dental treatment records (T-3 sick call examination) from Eglin AFB indicated that she reported pain in her lips and chin, under her full set of dentures, in July 1987 during reserve service.  She was diagnosed with mandible irritation causing larger ulceration area in anterior mandible vestibular area. 

Post-service VA treatment records dated in July 2006 listed an assessment of history of gingivitis and wearing dentures.  She was advised to contact the dental eligibility department. 

In a March 2007 statement, the Veteran's spouse asserted that she suffered from gum disease and gum deterioration. 

During her November 2009 Board hearing, the Veteran asserted that she enlisted with a full set of dentures, injured her gums while doing CPR on ADT, and saw a dentist after ADT.  She complained of pain all in her head like a toothache that had gotten progressively worse over the years. 

The Veteran underwent a VA dental examination in April 2010.  She was noted to have redundant tissue and epulis fissuratum throughout the mandibular ridge.  X-rays revealed a somewhat atrophis maxilla with a markedly atrophic mandible.  Initially, following an interview with the Veteran and physical examination, the examiner, a VA staff dentist, noted that it would be impossible to relate a traumatic incident where her gums were "split" to her current dental problems.  He stated that it was beyond his ability to relate such.  However, the examiner noted that if the Veteran did not receive treatment following the gingival injury that she described, then there may be some way to relate it to the asserted in-service incident.  After reviewing the claims file, the examiner reiterated that he was still unable to state without resort to mere speculation whether the Veteran's complaint of jaw pain due to split gums was related to an incident or traumatic event that occurred during active service.  He noted that records did not verify the occurrence of an in-service traumatic incident.  Even so, he repeatedly indicated that it would be impossible to relate a traumatic incident where her gums were "split" to what is going on in her mouth now and it was beyond his ability to do so.  

A May 2010 VA dental consult report noted severe alveolar bone loss of the mandible ridge. 

In a September 2011 VA medical opinion, a VA physician, reviewed the record and consulted with the VA staff dentist who performed the April 2010 VA examination discussed above.  It was highlighted that the Veteran has had dentures since at least 1983 and that her gum problems developed over the years due to poorly fitting dentures.  The physician opined that she could not say that the trauma that the Veteran reported performing CPR during active service caused her current gum disorder without resorting to mere speculation.  It was indicated that the Veteran's years of use of poorly fitting dentures significantly contributed to her oral changes.

The Board will first address whether the Veteran is entitled to service connection for VA compensation purposes.  Here, as mentioned above, there is no evidence in the service treatment records that the Veteran experienced loss of teeth due to loss of substance of the maxilla or mandible due to any in-service dental trauma or disease.  Loss of the alveolar process as a result of periodontal disease is not considered disabling for compensation purposes.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth, or periodontal disease under 38 C.F.R. § 4.150. 

In addition, a VA staff dentist and VA physician each opined in VA examination and opinion reports discussed above that they could not say that the trauma that the Veteran reported performing CPR during active service caused any current disorder without resorting to mere speculation.  Unfortunately, the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  It was specifically indicated that the Veteran's years of use of poorly fitting dentures significantly contributed to her oral changes.

Having determined that the evidence does not support entitlement to service-connected compensation benefits, the Board will now consider whether service connection may be established solely for the purpose of outpatient treatment. 

Service dental treatment records clearly documented that the Veteran had dentures prior to her claimed in-service dental trauma in 1986.  Further, treatment during service cannot be considered aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service. 

The record also shows that the Veteran does not have a service-connected tooth disability that is of a compensable nature.  She cannot be classified as Class I.  Further, as she was discharged from active duty in 1991 (reserve service in 1996) and did not file her claim until 2005, she cannot be classified as Class II.  The Board has also determined that the Veteran is not eligible under Class II(a), as she does not have a service-connected noncompensable dental condition or disability resulting from combat wounds or service trauma (as discussed above). 

Nor is there any indication the Veteran is a prisoner of war (POW), precluding entitlement to Class II(b) and Class II(c) treatment under 38 C.F.R. § 17.161(d), (e).  There is no suggestion that she is entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also no indication in the record that she has a dental condition that impairs or aggravates a service-connected condition (Class III eligibility) under 38 C.F.R. § 17.161(g); that she has disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility); or that she is a Chapter 31 vocational rehabilitation trainee (Class V eligibility) under 38 C.F.R. § 17.161(h), (i).  Nor is she receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility) under 38 C.F.R. § 17.161(j).  Therefore, entitlement to service connection for the purposes of outpatient dental treatment is not warranted.

The Board has also considered the Veteran's lay statements regarding the etiology of her current, claimed dental disorder.  The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of her claimed dental disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In particular, the Veteran is not competent to provide testimony that her present dental condition was caused or aggravated during active service.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of her dental condition are found to lack competency. 

In summary, there is no basis to grant service connection for a dental disorder for VA compensation or outpatient treatment purposes as a matter of law.  The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Left and Right Knee Disorder 

The Veteran maintains that she suffers from current knee disorders as a result of in-service knee injuries.  

In October and November 1978, the Veteran received treatment as a spouse of a service member.  The November 1978 treatment note of record suggested an injury to the left knee prior to service while the Veteran was a civilian and listed an impression of left knee effusion. 

The September 1981 entrance examination report showed normal lower extremities on clinical evaluation.  Service treatment records do not reflect complaints regarding the right knee.  However, a March 1982 treatment record during a verified period of active duty showed complaint of knee pain after hitting the knee.  The examiner listed an assessment of chondromalacia patella (CMP).  A December 1989 treatment record dated during a period of ADT the record shows that the Veteran was seen for left knee complaints including treatment for a left knee injury.  The examiner listed an assessment of bursitis, left knee sprain.  

In May 1990, the Veteran was treated as a civilian for left knee tenderness and swelling with an impression of status post left knee sprains. 

Additional treatment records dated in April 1991 during a period of active service showed continued findings of left knee sprain with bursitis.  A May 1991 physical therapy consultation detailed complaints of left knee pain onset in December 1989.

Post-service VA treatment records dated in July 2006 showed complaints of bilateral knee pain and listed an assessment of bilateral knee osteoarthritis. 

In a March 2007 statement, the Veteran's spouse asserted that her knee was casted in 1978 and that she had endured knee pain for 37 years.

In a November 2009 statement, a fellow serviceman asserted that she observed the Veteran fall in a ditch as well as scrape her knees during a chemical drill while in active service.  

During her November 2009 Board hearing, the Veteran asserted that she suffered an in-service knee injury in December 1989 and in 1991 during Desert Storm.  She asserted that she suffered knee pain from 1989 to 2006 when she first sought treatment from VA. 

In an April 2010 VA joints examination report, the Veteran complained of knee pain (greater in right than left knee) with no instability or flare-ups as well as no current treatment other than pain medications.  After examining the Veteran and reviewing her claims file, the examiner, a VA physician, listed diagnoses of left and right knee degenerative joint disease.  Regarding the left knee, the examiner opined that it was less likely than not that her left knee condition was either etiologically related to or aggravated by an in-service injury or incident.  It was highlighted that her MRI showed left knee degenerative joint disease and that there was evidence that she injured her knee prior to service entry.  Regarding the right knee, the examiner opined that it was less likely than not that her right knee condition was either etiologically related to or aggravated by an in-service injury or incident.  It was highlighted that her MRI showed right knee degenerative joint disease and that there was no evidence that she injured her joint during service.  

A May 2010 VA MRI report of the left knee listed an impression of mild tricompartmental osteoarthritis with scattered chondral defects as well as probable meniscal degeneration at the body and posterior horn of the medial meniscus.  A May 2010 VA MRI report of the right knee revealed mild tricompartmental osteoarthritis, probable tendons sprain/strain, meniscal tear, and chronic sequelae of Osgood-Schlatter. 

A July 2010 VA outpatient treatment record showed complaints of right knee pain with findings of mild effusion.  The record contained a statement that the Veteran's complaints were related to military service. 

Private treatment notes from D. A. J., M. D. dated in March and April 2011 reflected assessments of bilateral tricompartmental arthritis and right lateral meniscus tear. 

In an August 2011 VA examination report, the same VA physician who conducted the April 2010 VA examination again evaluated the Veteran.  After reviewing the claims file and examining the Veteran, the examiner listed an impression that it was less likely as not that her left knee was related to service.  The involvement of the left knee was indicated to be what one would expect in a person her age, to include the diagnosed mild tricompartmental degenerative joint disease.  For the right knee, the examiner found that there was no evidence in service of right knee injuries and listed a diagnosis of Osgood-Schlatter's disease (unrelated to her active service).  He opined that it was less likely as not that her right knee condition was related to her military service.  

Records from SSA showed that her severe impairments included bilateral osteoarthrosis of the knee with a disability onset date of April 2010.  Additional VA treatment notes dated from 2010 to 2012 showed continued treatment for bilateral knee degenerative joint disease and osteoarthritis with use of prescribed pain medication, knee braces, and cane. 

A May 2012 statement from a VA physician associated with the record detailed his current treatment of the Veteran for bilateral knee disorders as well as his review of her military service medical history from 1982 to 1991.  He noted that she sustained severe injury to her left knee in 1982 and to both knees in 1989 with continued treatment for left knee pain and swelling from 1990 to 1993.  He opined that left knee disorders shown on the May 2010 VA MRI report were more likely than not a result of in-service knee injuries.  He also opined that right knee disorders shown on the May 2010 MRI scan were more likely than not due to left knee degeneration caused by in-service left knee injuries.  The physician detailed that the connection between the left and right knee disorders was that chronic left knee injuries caused the Veteran to shift body weight from the left lower extremity to the right lower extremity in order to reduce pain and injury in the left knee.  He concluded that this chronic shift in body weight to the right knee led to disportionate stress on the right knee which led to premature degeneration of the right knee joint. 

A.  Left Knee

First, post-service VA and private treatment records reflect findings of a current left knee disorder.  Shedden element (1) is therefore met.  Shedden element (2) is also satisfied as to this claim.  Service treatment records reflected that the Veteran was treated for complaints of left knee pain as well as bursitis, left knee sprain, and CMP during active service. 

A finding of a nexus between the Veteran's current left knee disorder and in-service injury is still needed to satisfy Shedden element (3) in this claim.  The Board notes that there are multiple conflicting medical opinions of record addressing whether there is a causal connection between the claimed left knee disorder and service. Weighing against the Veteran's claim are detailed opinions of a VA physician who conducted the Veteran's April 2010 and August 2011 VA examination reports.  Additionally, a May 2012 opinion from the Veteran's VA treating physician is well supported and favorable to her claim.  Both sets of opinions considering the relevant record and provided rationale for their respective findings.  One is not any more probative than the other.  As such, the Board finds that the medical nexus opinions of record are, at minimum, in equipoise.  

Moreover, the Veteran is competent to describe her in-service left knee complaints and her current manifestations of a left knee disorder because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  The Board also finds the Veteran's assertions concerning continuity of left knee symptomatology since service to be consistent and credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  It is also facially plausible that the Veteran has suffered from a left knee disorder since her injuries documented during active service.  The Board further finds the testimony of the Veteran during her November 2009 hearing concerning in-service injuries and left knee symptoms as well as continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

In view of the totality of the evidence, including the Veteran's documented in-service left knee injuries, current findings of a left knee disorder, the equal probative value of the medical opinion evidence of record, and the credible lay assertions of record, the Board finds that a left knee disorder is as likely as not causally related to injuries during active service.  

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds it is as likely as not that the Veteran's left knee disorder is related to her active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.

B.  Right Knee

Evidence of record demonstrates that the Veteran received a diagnosis of right knee degenerative joint disease and osteoarthritis.  It is undisputed that he is now service-connected for a left knee disorder.  Thus, the Board must consider whether the Veteran's claimed right knee disorder was proximately caused by or proximately aggravated by her service-connected left knee disorder.  While the VA examiner in the April 2010 and August 2011 VA examination reports simply found that it less likely than not that the Veteran's right knee condition was either etiologically related to or aggravated by an in-service injury or incident, the Board notes that the May 2012 VA physician statement contained a comprehensive opinion that her current right knee disorders were more likely than not due to left knee degeneration caused by in-service left knee injuries.  The physician stated a complete rationale for his opinion, highlighting that chronic left knee injuries caused the Veteran to shift body weight from the left lower extremity to the right lower extremity in order to reduce pain and injury in the left knee and concluding that the chronic shift in body weight to the right knee led to disportionate stress on the right knee, which led to premature degeneration of the right knee joint.

Based on the foregoing, the Board finds that it is as likely as not that the Veteran's current right knee disorder was caused by her service-connected left knee disability.  Consequently, affording the Veteran the benefit of the doubt, service connection for a right knee disorder as secondary to a service-connected left knee disability is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a dental disorder, including residuals of a traumatic injury to the gums, for compensation purposes and/or outpatient dental treatment, is denied.

Entitlement to service connection for a left knee disorder is granted.

Entitlement to service connection for a right knee disorder, as secondary to service-connected left knee disability, is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


